       Case 6:19-cv-00473-CL         Document 23       Filed 09/13/21      Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON



CHRISTOPHER SARBU,                                  CV No.: 6:19-cv-00473-CL


                      Plaintiff,
                                                    ORDER APPROVING PLAINTIFF'S
                                                    MOTION FOR ATTORNEY FEES
                                                    PURSUANT TO 42 U.S.C. § 406(b)


COMMISSIONER SOCIAL SECURITY,

                      Defendant.


       After considering Plaintiffs Motion for Attorney Fees, and counsel for Defendant having

no objection, Order is hereby granted in the sum of $18,983.32 for attorney fees pursuan

U.S.C. § 406(b). The Commissioner shall deduct from this amount an administr

under 42 U.S.C. § 406(d) and pay Plaintiffs counsel the balance.




PRESENTED BY:
Robyn M. Rebers OSB#034309
Attorney for Plaintiff


                                                                               6:19-CV-00473-CL
